internal_revenue_service department of the treasury index no washington dc contact person pag dom p si - plr-113745-98 oct t n i z i p i accounting firm law firm dear t i w t t i w this responds to your date letter requesting that the service grant x an extension of time under sec_301 of the procedure and administration regulations to elect to treat l m and n as qualified subchapter_s subsidiaries under sec_1361 b of the internal_revenue_code the information submitted states that x l m and n were incorporated on dl sec_1362 to be an s_corporation beginning on di each of the four corporations elected under on d2 x acquired all of the outstanding_stock of l m and a m as vice president of x represents that x n intended l after the stock acquisition firm upon whom l advise them that x needed to file elections to treat l as qualified subchapter_s subsidiaries and n relied for tax_advice failed to and n to continue to be governed by subchapter_s however accounting firm and law and n m m l m and n sec_1361 b defines the term qualified_subchapter_s_subsidiary qsss as a domestic_corporation that is not an ineligible_corporation if percent of the stock of such corporation is held by an corporation and the s_corporation elects to treat such corporation as a qsss provision does not provide guidance regarding the manner in which the qsss election is to be made or the effective date of the election the statutory notice_97_4 1997_1_cb_351 provides a temporary procedure for making a qsss election under notice_97_4 a taxpayer makes a qs8ss election with respect to a subsidiary by filing a form_966 corporate dissolution or liquidation subject_to certain modifications with the appropriate service_center may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qssss for the entire period for which the retroactive election is in effect the election section sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 to make a regulatory sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that reasonably and in good_faith and granting relief will not prejudice the interests of the government the taxpayer acted in the present case the requirements of sec_301_9100-3 have consequently x is granted an extension of time been satisfied until days following the date of this letter to elect to treat l be made by following the procedure set forth in notice_97_4 copy of this letter should be attached to the form_966 the elections should a and n as qssss effective d2 m q except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation or whether l qs8sss for federal tax purposes or n otherwise qualify as m this ruling is directed only to the taxpayer on whose behalf sec_6110 provides that it may not be it was requested used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours fal fg hin paul f kugler assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
